Electronically Filed
                                                      Supreme Court
                                                      SCAD-16-0000834
                                                      17-FEB-2017
                                                      01:01 PM



                          SCAD-16-0000834

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                          KENDAL A. LUKE,
                            Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 15-046-9265)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the Report and Recommendation of

the Disciplinary Board of the Supreme Court of the State of

Hawai#i, the stipulated facts, and the evidence in the record, we

conclude by clear and convincing evidence that Respondent

Kendal A. Luke violated Rules 3.5(c) and 4.4(a) of the Hawai#i

Rules of Professional Conduct (2014) by engaging in conduct

toward an unrepresented opposing party in the hallway of Family

Court that was highly offensive and included the repetition in a

loud voice of a vulgar, gender-based slur.    While we concur with

the Disciplinary Board’s conclusions regarding Respondent Luke’s
conduct, and concur that his conduct warrants a period of

suspension, as it was committed knowingly and injured the legal

profession and the system of justice of which he is a

representative, we conclude a more lengthy period of suspension

is warranted.   Therefore,

          IT IS HEREBY ORDERED that Respondent Luke is suspended

from the practice of law in this jurisdiction for 90 days,

effective 30 days after the entry date of this order.

          IT IS FURTHER ORDERED that Respondent Luke shall submit

an affidavit demonstrating compliance with RSCH Rule 2.16(d)

within 10 days after the effective date of his suspension.

          IT IS FURTHER ORDERED that Respondent Luke shall submit

proof to this court of his successful completion of the Multi-

State Professional Responsibility Examination, undertaken at his

own expense, within one year of the entry date of this order.

Respondent Luke is hereby notified that failure to provide such

proof within the allotted time may result in a further period of

suspension.

          IT IS FURTHER ORDERED that Respondent Luke shall bear

the costs of the disciplinary proceedings, upon timely submission

by the Office of Disciplinary Counsel and approval by this court

of a verified bill of costs, pursuant to Rule 2.3(c) of the Rules

of the Supreme Court of the State of Hawai#i (RSCH).




                                2
          IT IS FINALLY ORDERED that Respondent Luke is reminded

that he may not resume the practice of law until entry of an

order by this court, restoring his license, pursuant to RSCH

Rules 2.17(a) and 2.17(b)(2).

          DATED: Honolulu, Hawai#i, February 17, 2017.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson




                                3